United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Merrifield,VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1368
Issued: November 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 25, 2007 appellant filed a timely appeal from the March 13, 2007 merit decision
of an Office of Workers’ Compensation Programs’ hearing representative who affirmed a
June 19, 2006 decision denying her schedule award claim. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained permanent impairment of
her left knee.
FACTUAL HISTORY
On April 19, 2000 appellant, then a 34-year-old letter carrier, sustained injury to her left
knee when it was struck by a mailbox which fell from a post. On September 14, 2000 the Office
accepted left knee traumatic chondromalacia of the patella with traumatic synovitis and right

knee superficial abrasions.1 Left knee arthroscopic surgery was authorized and performed on
October 12, 2000.2 On March 16, 2002 appellant filed for a schedule award.
On August 15, 2005 Dr. Rida N. Azer, an attending Board-certified orthopedic surgeon,
found no left knee effusion and noted occasional left knee pain. A physical examination
revealed some crepitus with knee flexion and extension and on patellofemoral compression.
Dr. Azer reviewed an x-ray which showed narrowing of the medial joint space and no loose
bodies. He reviewed appellant’s records and concluded that she had residuals of her accepted
injury which caused traumatic arthritis and permanent limitations.
On December 16, 2005 the Office received an undated impairment rating from
Dr. Hampton J. Jackson, Jr., an attending Board-certified orthopedic surgeon and associate of
Dr. Azer. Dr. Jackson diagnosed left knee traumatic arthritis secondary to traumatic
chondromalacia due to the April 19, 2000 injury. He determined that appellant had 69 percent
impairment of the left lower extremity. Dr. Jackson reported that appellant had an antalgic gait
with a limp and a distorted gait. He rated impairment due to pain based on Table 18-5, page 580
of the American Medical Association, Guides to the Evaluation of Permanent Impairment
(A.M.A., Guides), noting a 3+ score for global pain behavior. Using Tables 18-4, pages 576-77,
18-5, page 580, and 18-6 page 584, Dr. Jackson advised that appellant’s total pain-related
impairment score was 46.41 which placed her in the second highest pain-related impairment
class under Table 18-7. On physical examination, he noted left thigh atrophy, which was less
obvious in the calf. Appellant’s right thigh measured 68 centimeters (cm.) while her left thigh
measured 64 cm. or greater than 3 cm. atrophy. Using Table 17-6, page 530 he rated 30 percent
impairment of the lower extremity due to her thigh atrophy and 3 percent impairment to the left
calf. Dr. Jackson rated weakness by noting that appellant had Grade 4 extension weakness under
Table 17-8, page 532, which constituted 12 percent impairment. He also rated 10 percent
impairment to the left lower extremity due to arthritis based on her radiologically determined
cartilage interval under Table 17-31.
On March 9, 2006 Dr. Willie B. Thompson, an Office medical adviser, recommended a
second opinion examination. He noted that the impairment rating provided by Dr. Jackson did
not conform to the protocols of the A.M.A., Guides such that it was inflated. Dr. Thompson
noted that appellant had chondromalacia of the patella which was simply a softening of the
articular cartilage on the undersurface of the knee cap.
On April 11, 2006 the Office referred appellant to Dr. Robert A. Smith, a Board-certified
orthopedic surgeon, for an opinion as to whether she sustained any left leg impairment due to her
April 19, 2000 employment injury.
In an April 28, 2006 report, Dr. Smith reviewed appellant’s history of injury and medical
treatment, including arthroscopic surgery by Dr. Azer who found erosion of the medial and
1

By decision dated August 29, 2003, the Office denied appellant’s claim that her back condition was due to the
April 19, 2000 employment injury. It also denied any further wage-loss compensation effective November 27, 2002
on the grounds that she no longer had any residual disability due to her employment injury.
2

Appellant resigned from her employment effective November 27, 2002.

2

lateral tibial condyles and over the femoral surface of the patella. He noted that Dr. Jackson’s
impairment estimate did not conform to the A.M.A., Guides, as the rating combined various
impairment methods which were precluded and resulted in an inflated estimate. Dr. Smith
provided findings on physical examination, noting that the left knee revealed no deformity or
atrophy, no effusion and full range of motion on extension and flexion. He found some mild
crepitation in the patella femoral joint which was consistent with the surgical report. Dr. Smith
advised that appellant had a five percent impairment of her left knee due to arthritis under the
footnote at Table 17-31, page 544. He advised, however, that this impairment was unrelated to
the accepted work injury as appellant’s initial treating physician had stated on May 11, 2000 that
her bursitis and tendinitis had completely recovered before she returned to work. Moreover,
appellant reported subsequent incidents in May and July 2000 when her left knee gave way. For
this reason, Dr. Smith stated that appellant had no impairment of her left knee related to the
April 19, 2000 injury. He determined the date of maximum medical improvement was
May 11, 2000.
On May 10, 2006 Dr. Robert H. Wilson, an Office medical adviser, reviewed the medical
records. He noted that appellant had been given the diagnosis of traumatic chondromalacia;
however, the condition was noted to be degenerative. Dr. Wilson noted that Dr. Jackson’s
impairment rating was based on thigh and calf atrophy, extensor weakness, pain and arthritis
which, under Table 17-2, page 526, could not be combined in a rating of lower extremity
impairment. In turn, Dr. Smith had only supported the diagnosis of arthritis.
By decision dated June 19, 2006, the Office denied appellant’s claim for a schedule
award finding that she had no impairment due to her accepted condition.
On June 23, 2006 appellant requested a hearing before an Office hearing representative,
which was held on December 27, 2006. In a December 29, 2006 report, Dr. Azer advised that
appellant’s left knee revealed crepitus with flexion and extension and patellofemoral
compression. He stated that her left knee injury resulted in permanent restrictions and
impairment, referring to an attached copy of the impairment rating of Dr. Jackson.
By decision dated March 13, 2007, the Office hearing representative affirmed the denial
of appellant’s schedule award claim. She noted that the Office medical adviser reviewed the
medical evidence and concurred with Dr. Smith’s opinion that appellant had no employmentrelated impairment.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
3

5 U.S.C. §§ 8101-8193.

4

5 U.S.C. § 8107.

3

good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.5 Effective
February 1, 2001, the fifth edition of the A.M.A., Guides is used to calculate schedule awards.6
In making impairment ratings for the lower extremity, the A.M.A., Guides provide a
cross-usage chart at Table 17-2 which indicates which methods and resulting impairment ratings
may be combined.7
ANALYSIS
The Office accepted that appellant sustained injury to her left knee on April 19, 2000
with traumatic chondromalacia and synovitis. The issue is whether she sustained any permanent
impairment due to residuals of her accepted condition.
Dr. Jackson, an attending physician and an associate of Dr. Azer, rated appellant’s total
impairment as 69 percent of the left leg. In making this rating, he combined ratings for pain,
atrophy of the thigh and calf, muscle weakness and arthritis. However, as noted by both Office
medical advisers and Dr. Smith, this impairment rating departs from the protocols of the A.M.A.,
Guides. Dr. Jackson neglected to address the cross-usage chart at Table 17-2. The cross-usage
chart clearly provides that, in rating impairment due to atrophy of the lower extremity,
impairment ratings for arthritis, muscle strength, gait derangement, loss of range of motion or
pain may not be combined. By doing so, the impairment rating of Dr. Jackson was inflated as it
incorporated impairment methods that may not be combined. Moreover, he did not explain how
he derived a 30 percent rating for left thigh atrophy as Table 17-6 at page 530 provides a
maximum lower extremity impairment of 13 percent for 3+ (severe) thigh atrophy.
Dr. Jackson’s impairment rating for pain was derived from Chapter 18 of the A.M.A., Guides;
however, this was error as Chapter 18 clearly provides that examiners should not use “this
chapter to rate pain related impairment for any condition that can be adequately rated on the
basis of the body and organ impairment rating systems given in other chapters of the A.M.A.,
Guides.”8 He did not address why a rating for pain, or sensory loss, could not be made under
Chapter 17. Based on his inaccurate application of the A.M.A., Guides, the impairment rating
provided by Dr. Jackson is of diminished probative value.
The Office referred appellant for evaluation by Dr. Smith. In addressing the extent of
impairment caused by the April 19, 2000 injury, Dr. Smith advised that appellant noted that
appellant exhibited a full range of left knee motion with no instability, deformity or atrophy. The
patella femoral joint revealed some mild crepitation which Dr. Smith found consistent with her
5

20 C.F.R. § 10.404. See J.C., 58 ECAB ___ (Docket No. 07-1165, issued September 21, 2007); Thomas O.
Bouis, 57 ECAB 602 (2006).
6

FECA Bulletin No. 01-05 (issued January 29, 2001); see E.P., 58 ECAB ___ (Docket No. 07-1244, issued
September 25, 2007); Jesse Mendoza, 54 ECAB 802 (2003).
7

A.M.A., Guides 526, Table 17-2.

8

Id. at 571, Table 18.3b.

4

history of surgery. In rating impairment to the knee, Dr. Smith advised that appellant had five
percent based on the footnote to Table 17-31 at page 544, which rates arthritis.9 However, he
noted that her impairment was unrelated to the accepted injury as the treatment records of the
physician who initially treated her revealed that her condition resolved before her return to work.
The Board finds that the case is not in posture for decision. It is well established that in
determining entitlement to a schedule award, preexisting impairment to the scheduled member is
to be included.10 The Office’s procedure manual provides that, in evaluating the loss of use of a
scheduled member due to an employment injury, the percentage includes both employmentrelated impairments and any preexisting permanent impairment of the same member or
function.11 Dr. Smith assigned impairment to appellant’s knee under Table 17-31 based on
arthritis. However, it is not readily apparent why the physician excluded the impairment rating
in light of the treatment notes from appellant’s initial physician. Neither Dr. Smith nor the
Office medical adviser addressed whether the finding of arthritis represented preexisting
impairment of the knee, which would be compensable. For this reason, the case will be
remanded to the Office for further development and an appropriate merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision as to the extent of any
impairment to appellant’s left knee.

9

Table 17-31 allows five percent lower extremity impairment in an individual with a history of direct trauma to
the knee, complaint of patellofemoral pain, and crepitation on physical examination. This rating is allowed without
joint space narrowing on x-ray.
10

Beatrice L. High, 57 ECAB 329 (2006); Michael C. Milner, 53 ECAB 446 (2002); Lela M. Shaw, 51 ECAB
372 (2000).
11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.3(a)(3) (June 2003).

5

ORDER
IT IS HEREBY ORDERED THAT the March 13, 2007 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision.
Issued: November 17, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

